NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 LAWRENCE B. EBERT and REBECCA A.
 VARES-EBERT,
                                                                          Civ. No. 15-7331
                    Plaintiffs,

    v.
                                                                          OPINION
 TOWNSHIP OF HAMILTON et al.,

                    Defendants.

THOMPSON, U.S.D.J.

                                          INTRODUCTION

          This matter comes before the Court on a Motion for Clarification brought by Plaintiffs

Lawrence B. Ebert and Rebecca A. Vares-Ebert (collectively, “Plaintiffs”). (ECF No. 120.) The

Motion seeks clarification with regards to the notice of the Status Conference held on September

26, 2019 and the decisions made by the Court during and after that Status Conference. Defendant

Township of Hamilton (“Defendant”) opposes. (ECF No. 123.) The Court has decided the

Motion after considering the parties’ written submissions without oral argument pursuant to

Local Civil Rule 78.1(b). For the following reasons, Plaintiffs’ Motion for Clarification is

denied.

                                           BACKGROUND

          The Court assumes the parties’ familiarity with the facts of this case and only recites facts

relevant to this Opinion. On July 12, 2019, both parties filed their respective motions in limine

with this Court. (ECF Nos. 106, 109.) Both parties filed timely opposition briefs. (ECF Nos. 111,

112.) On September 12, 2019 the in-person Status Conference set for September 20, 2019 was

                                                    1
rescheduled for September 26, 2019 after a request from Defendant’s attorney. (ECF No. 117.)

The Court mailed notice of this change of date to Plaintiffs’ home address. The Status

Conference was held on September 26, 2019 with both parties in attendance. At the Status

Conference, the Court denied two of Plaintiffs’ motions in limine and reserved ruling on the

remainder of the motions. The Court issued these rulings in its Order dated October 3, 2019

(“October 3rd Order”). (ECF No. 122.) The Court later granted in part and denied in part

Defendant’s motion in limine on October 15, 2019 (“October 15th Order”). (ECF No. 125.)

       On September 27, 2019, Plaintiffs filed the present Motion Requesting Clarification of

Comments/Decisions Made in the Status Conference of September 26, 2019 (“Motion for

Clarification”). (ECF No. 120.) Plaintiffs first claim that they did not receive proper notice of the

Status Conference and request “clarification as to the obligation of non-ECF users to monitor the

docket.” (Mot. at 2–5, ECF No. 120.) Plaintiffs also seek clarification as to whether the cases

cited in Plaintiffs’ opposition to Defendant’s motion in limine, (ECF No. 111,) were considered

by the Court. (Mot. at 5–6.) The remainder of the Motion largely restates Plaintiffs’ arguments

contained in their opposition to Defendant’s motion in limine. (Id. at 6–11.) Defendant filed an

Opposition to the Motion for Clarification on October 8, 2019, arguing that the Court should

treat Plaintiffs’ Motion as a request for reconsideration, and that Plaintiffs have failed to meet the

stringent requirements for reconsideration. (ECF No. 124.) Plaintiffs filed a Reply on October

15, 2019. (ECF No. 126.) Plaintiffs’ Motion for Clarification is now before the Court.

                                      LEGAL STANDARD

       “The general purpose of a motion for clarification is to explain or clarify something

ambiguous or vague, not to alter or amend.” Lynch v. Tropicana Prods., Inc., 2013 WL 4804528,

at *1 (D.N.J. Sept. 9, 2013) (internal citations omitted); see also, e.g., Engers v. AT&T Corp.,



                                                  2
2006 WL 3359722, at *5 (D.N.J. Nov. 20, 2006) (granting motion for clarification where “[t]he

Court neglected to specify [in its order] that Count Six was dismissed with prejudice,” but the

text of the Court’s opinion stated “that such dismissal was with prejudice”).

       In comparison, motions for reconsideration are intended “to correct manifest errors of

law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906,

909 (3d Cir. 1985). “Reconsideration is an extraordinary remedy that is granted very sparingly.”

Brackett v. Ashcroft, 2003 WL 22303078, at *2 (D.N.J. Oct. 7, 2003) (internal citations omitted);

see also L. Civ. R. 7.1(i), cmt. 6(d). Pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure and Rule 7.1(i) of the Local Civil Rules, a motion for reconsideration must be based

on one of three grounds: (1) an intervening change in controlling law, (2) new evidence not

previously available, or (3) the need to correct clear error of law or manifest injustice. N. River

Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995) (internal citations

omitted). A motion for reconsideration, however, “is not warranted . . . where (1) the movant

simply repeats the cases and arguments previously analyzed by the court, or (2) the movant has

filed the motion merely to disagree with or relitigate the court’s initial decision.” Hanover

Architectural Serv., P.A. v. Christian Testimony-Morris, N.P., 2015 WL4461327, at *3 (D.N.J.

July 21, 2015) (internal citations omitted). Rather, a motion for reconsideration may be granted

only if there is a dispositive factual or legal matter that was presented but not considered that

would have reasonably resulted in a different conclusion by the court. White v. City of Trenton,

848 F. Supp. 2d 497, 500 (D.N.J. 2012).

                                          DISCUSSION

       There are two discernable requests for clarification within Plaintiffs’ Motion: (1)

clarification “as to the obligation of non-ECF users to monitor the docket,” (Mot. at 3,) and (2)



                                                  3
clarification “as to whether the cases cited in [Plaintiffs’ opposition to Defendant’s motion in

limine] have been considered.” (Id. at 6). Defendant argues that these requests for clarification

are better characterized as motions for reconsideration. (Opp’n at 2–3, ECF No. 123.) Although

Plaintiffs contest this characterization, their Reply seems to concede that they are seeking a

modification of the Court’s rulings. (Reply at 8–10, ECF No. 126 (noting that “a trial court is

free to reconsider and reverse its decision for any reason it deems sufficient”).) The Court will

therefore analyze Plaintiffs’ Motion as both a request for clarification and a request for

modification.

I.     Requests for Clarification

       Plaintiffs first seek clarification as to the responsibility of non-ECF users to monitor the

docket. (Mot. at 3.) Considering Plaintiffs have successfully been receiving notices from the

Court regarding activity on the docket via mail for the past four years, this request for

clarification seems disingenuous, and instead seems to be a means for seeking reconsideration.

The Court does not find any ambiguity in Plaintiffs’ responsibilities for monitoring the docket

but will still restate them here: notice to non-ECF users is sent via mail to the party’s last known

address. See Fed. R. Civ. Pro. 5(b)(2)(C), 77(d). The Court has sent these notices to Plaintiffs at

390 Garretson Road, Bridgewater, NJ 08807 throughout this case.

       Plaintiffs next seek clarification as to whether the Court considered the cases cited in

Plaintiffs’ opposition brief in ruling on Defendant’s motion in limine regarding valuation of

damages. (Mot. at 5–6.) Since the Court did not rule on Defendant’s motion in limine until

October 15, 2019, Plaintiffs’ Motion for Clarification filed on September 27, 2019 was

premature. Regardless, as the Court stated in its October 15th Order, this Court “considered the

papers submitted in support of and in opposition to” the Motion. (ECF No. 125.)



                                                  4
       For these reasons, Plaintiffs’ Motion for Clarification is denied.

II.    Requests for Reconsideration

       Defendant contends that Plaintiffs’ Motion for Clarification is actually a disguised

motion for reconsideration, since the relief sought is not for a clarification of ambiguity, but

rather a modification of this Court’s October 3rd Order and October 15th Order. (See Opp’n at

2–3.) Although Plaintiffs object to this, they then supply the Court with arguments in favor of

modification of prior court orders. (See Reply at 7–10.) To the extent that Plaintiffs’ Motion can

be considered a request for reconsideration of those Orders, any request for reconsideration was

premature when filed. Under the Local Rules, a motion for reconsideration must “be served and

filed within 14 days after the entry of the order or judgment on the original motion.” L. Civ. R.

7.1(i) (emphasis added). Plaintiffs filed the Motion at hand on September 27, 2019, several days

before the Court entered its October 3rd Order and weeks before the Court entered its October

15th Order. 1

       Even if the Motion was timely, Plaintiffs fail to meet the stringent requirements for

granting reconsideration. Plaintiff’s first request for clarification regarding notice of the Status

Conference appears to seek reconsideration of the Court’s denial of two of Plaintiffs’ motions in

limine. (See Reply at 7–10.) However, Plaintiffs have made no showing that, had they received

proper notice, the outcome at the Status Conference would have been different. Plaintiffs had

already submitted their arguments for the motions in limine in their brief, (ECF No. 109,) and

have failed to show any “clear error of law” in the Court’s decision, see River Ins. Co., 52 F.3d at


1
  The “‘entered-on-docket’ date[ ] is the legally operative date from which a party must take
some action from the entry of an order.” Nat’l Sav. Bank of Albany v. Jefferson Bank, 127 F.R.D.
218, 222 (S.D. Fla. 1989); See also U.S. v. Schiavo, 504 F.2d 1, 8 n. 17 (3d Cir. 1974) (“a
judgment, to be effective, must both be on a separate document . . . and be docketed as provided
in [Fed. R. Civ. P.] 79(a).”). The October 3rd Order was entered on the docket on October 4,
2019. The October 15th Order was entered on the docket on October 15, 2019.

                                                   5
1218, or any dispositive factual or legal matter that was presented but not considered, see City of

Trenton, 848 F. Supp. 2d at 500.

       Second, Plaintiffs’ request for clarification as to whether the Court considered the case

law cited in their opposition brief to Defendant’s motion in limine appears to be a request for

reconsideration of the October 15th Order. (Mot. at 5–10; Reply at 3–5 (citing case law Plaintiffs

believe the Court overlooked.) As stated above, this request is premature. Furthermore,

Plaintiffs’ Motion merely repeats cases and arguments previously analyzed by the Court and fails

to provide new evidence or demonstrate clear error of law. (See Mot. at 5–11 (reiterating case

law from ECF No. 111); Reply at 3–5 (same).) For these reasons, any reconsideration that

Plaintiffs might have sought would be denied.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs Motion for Clarification is denied. An appropriate

Order will follow.




Date: November 5, 2019                                       /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 6
